Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the domed portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2007/0128387 (Unwin et al. hereinafter).
In re claim 1, with reference to Figs. 1, 2, and 4, Unwin et al. discloses: A metal beverage container (“stainless steel” paragraphs 0075 and  0080), comprising: a container body having a lower portion (flat bottom in Fig. 1) and an upper portion (upper edge of neck portion 9); an end closure (1) interconnected to the upper portion; a sidewall (at 4) extending between the upper portion and the lower portion; and an insert (11) provided in the upper portion and the end closure, and wherein the insert comprises a permeable membrane that is operable to provide at least one of air and oxygen to an internal volume of the container; and wherein the remainder of the metal beverage container apart from the insert comprises a gas and liquid impermeable material (paragraph 0075).
In re claim 2, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the [a] domed portion (formed at top panel 14 of closure 1) comprises an aperture (cavity under and inside of closure) and wherein the insert is provided in the aperture to provide a sealed container (in as much as can be considered including the permeability as in re claim 1).
In re claim 3, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the insert is provided in or on an interior portion of the sidewall (interior of portion 9 of the sidewall).
In re claim 4, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the insert is provided in or on an interior portion of the end closure (see Fig. 2).
In re claim 5, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the insert is provided on a dome which is interconnected to the lower portion of the container (note that the dome portion as defined in claim 2 above is considered interconnected with the lower portion via the sidewall).
In re claim 7, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the insert extends through at least a portion of the container (since the container sidewall extends upwards but not including the upper edge of the portion 9).
In re claim 8, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the insert comprises a coating applied to an internal surface of the insert (“wine safe film” in paragraph 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unwin et al. as applied to claim 1 above, and further in view of US PG Pub No. 2013/0233821 (Golden hereinafter).
In re claim 6, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the insert comprises a plastic insert (“plastic foam”, paragraph 0074) and wherein the insert is operable to contact fluid contents of the container (“The purpose of the buoyant disc is to lie in and block the free wine surface from access to the head space air or gas in the chamber”, paragraph 0074), but not wherein the insert is adhered to an interior surface of the container.
However, Golden discloses an insert of a container wherein the insert is tethered to an interior surface of the container (i.e. the underside of the stopper) (paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adhered a tether of the insert to an interior surface of the container, i.e. the underside of the closure or the inner surface of a sidewall of Unwin et al. as taught by Golden for the purposes of providing retention for the insert to prevent inadvertent loss and to aid in recovery of the insert when the liquid is removed.

Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,440,319 (Nitchman et al. hereinafter).
In re claim 9, with reference to Figs. 1 and 2, Nitchman et al. discloses: A metal beverage container (7) (foil bag, column 7, lines 8-15) for holding a wine product (column 7, line 14) comprising: a container body having a lower portion (bottom of 7) and an upper portion (9, see Fig. 15); the upper portion comprising an end closure (219); a sidewall extending between the upper portion and the lower portion; and a coating provided on at least one of the lower portion, the upper portion, the end closure and the sidewall, and wherein the coating comprises a material to reduce the formation of odorous gas in the wine product (column 7, lines 10-15).
Nitchman et al. fails to disclose wherein the lower portion comprising a domed portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have shaped the lower portion as a dome, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant 
In re claim 11, with reference to the figs. noted above, Nitchman et al. discloses the claimed invention including wherein the coating comprises SARAN (column 7, lines 10-15).
In re claim 12, with reference to the figs. noted above, Nitchman et al. discloses the claimed invention including wherein the coating comprises the ability to retain oxygen and release the oxygen into the container and/or a headspace in a filled container at a controlled rate (column 7, lines 10-15) (note that applicant’s page 5 of the specification states that coatings of SARAN are used for this purpose).

Claims 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitchman et al. as applied to claim 9 above, and further in view of US PG Pub No. 2016/0376263 (Patron et al. hereinafter).
In re claims 10, 14, and 15, with reference to the Figs. noted above, Unwin et al. discloses the claimed invention including wherein the coating comprises copper sulfate, the coating comprises a transition metal, or cobalt.
However, paragraph 0184 of Patron et al. lists cobalt and copper sulfate as bitter taste blocking agents which can be provided in the form of food and drink additives and as “surface application” in the first 10 lines of paragraph 0184.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated such agents into the lining of the container in order to modify the perception of bitter taste in food or drink (Patron et al. abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.